Title: To Thomas Jefferson from Robert R. Livingston, 28 October 1802
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir
            Paris 28th. Octr 1802
          
          Nothing very important having occured for some time past I have not thought it necessary to trouble you, particularly as I conclude that you would for a time have quited the seat of government & sought repose from the fatigues of politicks. While the union between France & Russia subsists, the discontents which almost every nation in Europe feels to the extreme loftiness of the first, will be suppressed. but as fear & not affection occasion the suppression, they are ready to break out on the first favourable moment. many think that moment not very distant. Great changes have taken place in the administration, Woronzoff is known to be inclined to Britain, & I find that the change occasions considerable sensation here, not only among the foreign Ministers but among those of France. one effect of it has been the preparing to send off Andreosi who has hitherto been retained till lord Witworth arrived, even tho’ formal notice had long since been given that he was to go in eight days. Britain is seriously dissatisfied, & indeed has some reason to complain. several of her vessels which put in here (as is said by stress of weather) having been detained, & Mr. Merrys representations treated with neglect. The affairs of Helvetia have also excited great uneasiness in England, where all parties seem to concur in wishing to oppose some barrier to the power of France. The british republicans are disgusted with the changes that have taken place here, while the royalists dread the stability that the government has assumed in the hands of the first consul. The mercantile & manufacturing interests who looked to peace for the renewal of the treaty of commerce from which they derived such advantages are sore at the severity with which their commerce is interdicted here. You will accordingly find by the british papers that both those of the majority, & minority teem with abuse on france & blow aloud the trumpet of discord.
          By the treaty of Madrid you recollect that the reigning duke of Parma & placentia was to renounce them in favor of France, in consideration of which his heir was to have the kingdom of Etruria. This he has constantly refused to do, & has lately died without making any renunciation. The Spanish Ambassadeur here has been called upon to compleat the treaty. he replied that he had no powers, & general Bournonville has gone express to Spain to effect this object, the king of Etruria being now duke of parma. Whether he will prefer the crown he now holds to his hereditary dominions, I know not but I think he must submit to what is dictated here or risk the loss of both. The Mississippi business, tho’ all the officers are appointed and the army under orders, has met with a check. The army under orders is obstructed for the moment. events may possibly arise of which we may avail ourselves. I had two days ago a very interesting conversation with Joseph Bonaparte. having put into his hands a copy of the memoir on Louisania which I sent the secretary of State, I took occasion to tell him that the interest he had taken in settling the differences between our respective countries had entitled him to our confidence & that I should take the liberty to ask his advise in matters that were like to disturb the harmony that subsisted between our respective republicks. he seemed pleased at the compliment and told me that he would receive with pleasure any communication I could make but as he would not wish to appear to interfere with the Minister he begged my communication might be informal and unsigned exactly what I wished because I should act with less danger of committing myself & of course with more freedom. He added you must not however suppose my power to serve you greater than it actualy is my brother is his own counsellor but we are good brothers and he hears me with pleasure and as I have access to him at all times I have an opportunity of turning his attention to a particular subject that might otherwise be passed over. I then asked him whether he had read my notes on Louisiana he told me he had & that he had conversed upon the subject with the first Consul who he found had read them with attention that his brother had told him that he had nothing more at heart than to be upon the best terms with the U.S. I expressed to him my apprehentions of the jealousies that would naturally be excited from their vicinity & the impossibility of preventing abuses by a military government established at so great a distance from here.
          Wishing to know with certainty whether the Floridas were excluded (which however I had pretty well assertained before), I told him that the only causes of difference that might arise between us being the debt and Louisiana I conceived that both might be happily & easily removed by making an exchange with Spain & returning them Louisiana retaing. New Orleans & giving the latter & the floridas for our debt.
          He asked me whether We should prefer the Floridas to Louisiana. I told him that there was no comparison in their value but that we had no wish to extend our boundary across the Missisipi or give colour to the doubts that had been entertained of the moderation of our views. That all we sought was our security & not an extention of territory. He replied that he believed any new cession on the part of Spain would be extremely difficult that Spain had parted with Trinidad and Louisiana with great reluctance. I have however reason to think that Bournonville is instructed to effect this object not however with a view to my project but with intention to procure for France some port in the gulph from which they think they may secure their own & anoy the british commerce so that if we should contrary to our hopes make any bargain with them I fear that East Florida will not be included. However every thing is yet in air, & I doubt much considering the present state of things in Europe whether Spain will make any exchange that will give France a command of the gulph. Tho this is a favorite object with France she may not in the present state of things in Europe think it prudent to press too hard. It is time that she should acquire some character for moderation. I find your cypher extreamly difficult & laborious in the practice nor does it appear to me to have any advantage over that introduced into the office of foreign affairs which without being so intricate is equally secure & more easy in the use. I shall therefore pray you to send me by the first safe opportunity one constructed upon that principle, & in the mean time as my letters to you will not pass thru’ the office or thru’ my office when marked private, I will continue to use that I now have. I shall write on some other subjects to the secretary of state, to whom you will I presume deliver the letters relative to the disagreeable business between Mr Sumter & myself, which I have endeavoured as far as possible to keep from coming to extremities, but which no prudence or attention will prevent, where the secretary thinks he has a supporting interest at home. I have endeavoured agreeably to your advise to avail myself of every aid that I could draw from Mr Dupont whose dispositions towards us are very favourable but who is not, in the present state of things able to aid us so much as he would wish, having no personal interest with the first consul. Mr. King having written to me that he intended to be here (where he now is) and to come by the way of Holland & Switzerland, I postponed my intended visit to Britain & made a short excurtion to Holland having been only absent twenty days from here. I found upon inquiry that our merchants have great cause of complaint in the perception of duties (as I before mentioned to the secretary of State) & still greater from the most scandalous fraud in their private agents. The first of these demands the interposition of our government. I shall pray you to extend your permission to travel to Italy in the course of the next year, if the state of things should admit. I shall take care not to be absent long at a time, & never except in a season of the most perfect leasure. I send by a vessel going to Baltimore a packet containing an interesting work of Mr. Cabanis from the author to you & another to the philosophical society. The first consul is gone to Rouen & is to be back by the 18 brumaire. The British fear that he means to examine the coasts. The prospect of a rupture grows more serious I can tell you with certainty that a remonstrance in pretty strong terms has been presented by her minister on the subject of the consuls interference in the Affairs of Helvetia. How it will be received I know not, but I think it would not have been made if it had not been the intention of Britain to seek a quarrel—
          
          I refer you to the secretary of State for information on our particular affairs, tho as this goes by the way of England I am fearful it will not be in my power to send my official dispatches by this conveyance, as I can not, in the present state of things think it proper, to avail myself of Mr. Sumters aid, and I have not yet supplied his place. I must just mention to you the memoire of Col: De Viene heretofore transmitted to the Secy of State, such is the distress of this poor family, consisting of himself, his wife & three children, that they have been compelled to pawn their clothing & must actualy have starved if I had not advanced about 15 guineas for which I have drawn on the government who will stop it from his pay, which I think they can not refuse to give him. If otherwise they must charge it to my private acct. Genl La fayettes situation demands the aid of our country. His debts amount to about 24000 $ & he has nothing but his wifes farm for his support. He was ready to sacrafice every thing for us & we owe him something effectual. I must pray you to get Mr. Randolph or some other leading member of Congress to patronize him. Our gratitude will do us honor abroad & not be unpopular at home. I have the honor to be dear Sir
          with the most respectful essteem your most Obt Hum: Servt
          
            Robt R. Livingston
          
          
            29th. I have this moment made inquiries from one I can depend on—Remonstrances have been made but they are only verbal. No answer has been given—Andreosi goes this evening.—The other points of dispute as money, ships detained, &c. it is thought will not occasion a war tho no satisfaction is like to be soon given.
          
        